FILED
                            NOT FOR PUBLICATION                            OCT 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10018

               Plaintiff - Appellee,             D.C. No. 4:13-cr-00333-JGZ-
                                                 BPV-1
  v.

DAVID ANGULO-VISCARRA, a.k.a.                    MEMORANDUM*
David Angulo-Vizcarra,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Jennifer G. Zipps, District Judge, Presiding

                            Submitted August 18, 2014**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       David Angulo-Viscarra appeals from the district court’s judgment and

challenges the 40-month sentence imposed following his guilty-plea conviction for

attempted exportation of goods from the United States, in violation of 18 U.S.C. §


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
554(a) and 22 U.S.C. § 2278(b)(2) and (c). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Angulo-Viscarra contends that the district court failed to consider his

argument regarding unwarranted sentencing disparities and did not sufficiently

explain the reasons for rejecting that argument. Because Angulo-Viscarra did not

object on these grounds below, we review for plain error. See United States v.

Dallman, 533 F.3d 755, 761 (9th Cir. 2008). Angulo-Viscarra has not shown plain

error affecting his substantial rights. See id.; United States v. Carty, 520 F.3d 984,

991-93 (9th Cir. 2008) (en banc); see also United States v. Carter, 560 F.3d 1107,

1121 (9th Cir. 2009) (recognizing that co-defendants are not similarly situated and

therefore not subjected to unwarranted sentencing disparities where they are

convicted of different offenses).

      AFFIRMED.




                                           2